Earl Warren: Number 8, Margaret M. McGowan et al., Appellants, versus Maryland. Mr. Silbert.
Harry Silbert: May it please the Court, Mr. Chief Justice, Justices. I would like to correct a mistake I think which occurred unintentionally. Mr. Burger I believe stated that the next case was a case of the Two Guys from Harrison. I represent seven defendants -- seven appellants who sustained a criminal conviction in Anne Arundel County, State of Maryland. Incidentally, these appellants work for the Two Guys from Harrison. So that actually I think he had reference to the case that is following me rather than this particular case. My clients work for the Two Guys from Harrison which is a large retail establishment in the County of Maryland. Within the confines of this establishment are so many, many things as has been testified almost everything under the sun.On a Sunday, the police arrested these people and they were charged with selling, two of them were convicted of -- convicted for selling a three-ring loose-leaf notebook, four of them were convicted for selling a stapler and staplers, one was convicted of selling a toy submarine. These convictions were sustained by our Appellate Court of Maryland. I think -- we claim that these convictions are not proper and that in light of the First and Fourteenth Amendment to the Constitution should not be sustained and should be overthrown in this Court hearing. In order to more clearly familiarize ourselves with the Sunday Blue Laws, I think it would be well to examine the Sunday Blue Laws as they apply to the State of Maryland. The first law was enacted in 1723 and remains substantially in its same form today. It's known as Article -- Section 492 of Article 27 which is the criminal article affecting the criminal laws of Maryland. It is entitled the "Sabbath Breaking". From this Article 492 and I refer to our jurisdictional statement which outlines the Section 492. It says that no person whatsoever shall work or do any bodily labor on the Lord's Day, commonly called Sunday, and no person having children or servants shall command, or wittingly or willingly suffer any of them to do any manner of work or labor on the Lord's Day except works of necessity and charity always accepted, nor shall suffer or permit any children or servants to profane the Lord's Day by gaming, fishing, fowling, hunting or unlawfully pastime or unlawful pastime or recreation, and every person transgressing this Section and being hereof convicted before a justice of the peace shall forfeit $5, to be applied to the use of the county. Thereafter, a series of exceptions were carved up to this general Blue Law. Section 521, which was enacted almost the same time as this Section and sustained a number of exceptions thereto, permit on a statewide basis the sale of certain food commodity such as soft drinks, candies, confections, milks and ice, ice cream and ices, certain tobaccos, certain motor fuels and greases, and certain periodicals to be sold on Sunday. This has statewide effect.Section 522, which follows the one just read, prevents on the Sabbath day, as it says, commonly called Sunday, the operations of any dancing saloon, opera house, tenpin alley, barber saloon, or bail alley -- ball alley within the -- within the State. Thereafter, a section on this 50 -- 509 which came after 521 and 522 and from that is the problem that we are facing the Court today. The State of Maryland contends that my clients were convicted under the general Section of 521, which is the prohibition of the sale of items which we admit are not included within the exceptions of 521.However, 509 is a Section which applies in effect only to Anne Arundel County and it exempts from the operation of Sections 5 -- 4 -- 492, 521 and 522. It says, "It shall be lawful to operate and work or to be employed in the occupations of operating any bathing beach, bathhouse, amusement park, dancing saloon, the selling or sales of any novelties, souvenirs, cut -- accessories or other merchandise essential to or customarily sold or incidental to the operation of the aforesaid businesses and occupations at retail." It also gives them the right to rent beach chairs and beach umbrellas but that is not incidental to this case. So from this overall --
Potter Stewart: I mean is it considered that these exceptions apply only to Anne Arundel County?
Harry Silbert: I believe so, 509 is only applicable by the title to Anne Arundel County. It says, "Beaches, amusement parks, picnic groves in Anne Arundel County." The Code of Maryland specifically says this, "will only apply to Anne Arundel County."
Potter Stewart: I see.
Harry Silbert: Now, there are great number of other sections following 492 and 521 and 522 accepting numbers of activities and sales of merchandize in the various political subdivisions of the State of Maryland, also applicable to Boulder City where we have a great multitude of exceptions. But 509 carves out a large exception and says that, "You can sell anything which would customarily be sold at the bathing beach, that these items are admitted to be proper -- offered for proper sale at a bathing beach is born out by the trier of facts Judge Mickelson when he tried -- when he tried this case in the nisi prius court, he said -- the Court said to counsel trying case, "If you could wave a magic wand and make all these places were the alleged violations of the law occurred bathing beaches or amusement parks why you wouldn't have much difficulty, will you, when we objected to the fact that this created an arbitrary or unreasonable classification of the law." I submit to Your Honors that we, our clients, suffer pecuniary loss directly. The preceding cases have be labored to the fact didn't or did they -- did -- did they or did they not suffer pecuniary loss. Here, we have a mercantile establishment operated not at a bathing beach.Selling items which the Court says can be sold at a bathing beach. Now, it so happens that the Two Guys from Harrison's retail establishment is located within a few miles of the bathing beaches. So that, a man on his way to a bathing beach would not be able to buy a stapler, the can of wax or the toy submarine, yet he could buy that very item at a bathing beach and be solely within his legal rights as the law lies -- lays him down. If you will refer to Judge Mickelson's decision in finding our clients guilty for the purposes of bribery, he refers to the distinction as being ridiculous. Ridiculous to believe that you can buy a can of beer or buy a prohibited item and yet, buy -- be able to buy an accepted item and yet not be able to buy a shirt or shirt or as he characterized it, a tailor button if you are going to a wedding or some affair on Sunday, unless you actually went to a bathing beach to buy it. Now, we say and we urge that the Court's rule is to be arbitrary and unreasonable. We have heard that there are number of cases on point and there are number of cases which distinguish as in the Utah case, or in the Georgia case which says, "Well, you can buy" it would be -- it's not -- it is arbitrary to say that you can buy a bottle of beer and yet not buy a can of orange juice. But this is a different case. This case the same item, the very item that you can buy at the bathing beach may not be sold around the corner if it doesn't face the bathing beach. So then, if in any respect, this law can be classified we say the classification is arbitrary and unreasonable and subjected to judicial review, it does not lie within the province of a legislature even though it'd be subjected as the Harvard law review irregular review sense, that it is subjected to the private interest and the pressure groups to cut away from the law certain items which can be sold. This is the very same item that has a denial with the privilege of the law behind it. It has the effect of a law to say to one group of merchants you cannot sell a toy submarine, a can of wax, or a stapler and to say another group of merchants in the same county. Not only the same state but the same county you can sell it.
Hugo L. Black: And do you think the slaughter house cases have any relevance to your problem?
Harry Silbert: I am not fully acquainted with the slaughter house cases as to able to pass an intelligent opinion. I do feel that my --
Hugo L. Black: They sustain the monopoly against the charge which violated Due Process and Equal Protection that (Inaudible)
Harry Silbert: Well there are monopolies. I think I can comment on that sir. There are monopolies which are created by law or are authorized by law and have their place in our society. And they have the right to do certain things that possibly others don't but this is not a monopoly. This is a case of the private individual, the private citizen. It would mean that if you were engaged in --
Hugo L. Black: I gathered from what you said, it was giving the monopoly to the beach, sells certain types of good or goods (Voice Overlap) --
Harry Silbert: There are a number -- there are a number of beaches picture if you may, Atlantic City, picture if you can Atlantic City as a beach. If we had that same beach in the County of -- in Anne Arundel County, all the stores on facing the beach could sell anything they wanted, which would -- which would include everything. Yet, if you are the other side of the beach, not a bathing beach, you couldn't sell it. Now, I'm not talking about any other item except that which is sold at the beach.
Hugo L. Black: Now, what you're saying is that the State is without power to -- to quite people to buy their goods from a beach if it wants to do so?
Harry Silbert: I believe so. Because this is not a monopoly, it's not created for public necessity. Monopoly are usually -- usually derive their origin I believe in some necessity which benefits the public but these don't. Now, with respect, as I say, I leave the subject to the arbitrary classification on these items with a feeling that if permitted, it would give to those private pressure groups the right to create or to create quasi monopolies by saying, "You will lose out" and the -- the individual who operates a store not at the beach, and the person who works in that store is deprive of his right to make a living and as -- and the owners deprive his -- deprive of his right to sell while blessed with the sanction of the law behind them the same mercantile operation in the bathing beach area thrice. This, we believe, to be beyond upheld of reasonable classification. It becomes arbitrary.
Earl Warren: Isn't that done in a lot of states under local action, laws that one county has certain regulations and the one next to it has no regulation at all?
Harry Silbert: Mr. Justice Warren -- Chief Justice Warren, I -- I would -- I'd subscribe to that. I'd subscribe to that theory except that this is a classification within the county itself. In the original file of the case of the State of Maryland versus my clients, the states attorney Mr. DeVault quoted the Salsburg case the Court of Appeals of Maryland which had behind the unlegal -- unlawful search and seizure, Bowers Act we termed it. And he said, "If the act applies to the whole state, it's a validated." In this case, it exempted three counties from the operation of the Bowers Act. However, our Attorney General in 1959 -- in 1959 advised the Governor that the propose passage of amendment price requirement, that is the -- the imposing upon state stores in five counties from the State of Maryland, the right to impose minimum price controls on liquor would be unconstitutional. It's not affecting the entire State. Now, this is the same Attorney General's office --
Hugo L. Black: Well, you mean it would violate the state constitution?
Harry Silbert: I beg your pardon.
Hugo L. Black: You mean it would violate the state constitution?
Harry Silbert: As being classification.
Hugo L. Black: The state constitution.
Harry Silbert: That's correct. We say we go one step further, if he fires up people of their property and their right to make a living without due process of law -- of law and in violation of the Fourteenth Amendment of the Constitution of United States. Now, with respect to the religious aspect, all of these exceptions and the two original general laws are entitled Sabbath Breakers. We have two cases in Maryland, the Pierson case and the Judefind case. I think in the Judefind case, the thought brought home is very vivid. They attempt to define the Sunday law as being a day of rest and the Court of Appeals upheld that. And the Court in its -- in its decision said that if in the operation of this one day of rest, the majority or the dominant religion is benefited by thereto, as indeed it should be, then that would be a good law if it encouraged the observance by the dominant group in Maryland of their religious views. Now, we hold we have no ultimate statutory law. The people that I represent are of number -- are very religious. My research of their religious face -- faces of the inhabitants of our country leads me to believe that there is no day in the week in all seven that could be said to be without religious significance. The friends for example hold everyday holly.
Earl Warren: Oh when?
Harry Silbert: All the -- everyday, one day is holly as the other. The Muhammad --
Potter Stewart: You say those are the friends -- those are friends --
Harry Silbert: Friends.
Potter Stewart: -- settled in Pennsylvania.
Harry Silbert: I beg your pardon, I think so. I think they hold every -- they construe each day as to be holly as election. The Jew on Saturdays, the Christian on Sunday, the Seventh Day Adventist on Saturday, the Muhammad on Friday and those who observe the Buddhist faith as has been explain and is in our brief depends upon the place the moon has and the sky for the particular day that's observed, so that it's conceivable they may have seven days a week. I believe we can safely say that the Legislature has a right to designate a day of rest. But I strongly urge as they cannot of the expense of one's religious convictions or personal liberty designate a particular day. I think that if they were to say, a day must be observed, it would be within the confines of ones own beliefs, to take advantage of the day that would not do damage to his religious beliefs or personal liberty.
Felix Frankfurter: You mean leaves to each individual the decision what they will rest --
Harry Silbert: That's exactly correct sir.
Felix Frankfurter: You think that human means capable of enforcing such a law?
Harry Silbert: I -- I think it could be enforce to some degree but I don't think that the difficulty that would lie in the enforcement of such a law would be the prime consideration, because this Court has had before it only recently.
Felix Frankfurter: In short, the answer -- your answer is that it can't be enforced, that doesn't mean -- which maybe it's certain not to have such a law in order to protect an overreaching interest. That's your argument. That's what you just candor.
Harry Silbert: No, I don't mean that, Mr. Justice Frankfurter.
Felix Frankfurter: It has to mean that because merely -- that everybody seek what they will if you're going to give any sanction, isn't that true when they're impossible to enforce?
Harry Silbert: No, there are -- at least I respectfully differ with that opinion. I believe there are a number of laws on the books that are very difficult to enforce.
Felix Frankfurter: Remember, they get laws on the books too, aren't they?
Harry Silbert: They -- that's true. But there are a great number of the -- of laws even the so-called Sunday law today is a difficult enforcement problem. But I do believe that the people of this faith land basically are conscientious law observers and if given the opportunity, they take their day a week.
Felix Frankfurter: But your answer to that doesn't make -- your point of view is that's immaterial if it's difficult to enforce.
Harry Silbert: That's correct.
Felix Frankfurter: That's that, that's that.
Harry Silbert: Your Honor has put in exactly the words that I would like to use. The difficulty of the enforcement I feel should not be the prime concern. If it violates, however, the religious freedom or the liberty of a man, I think that is a -- that is a paramount concern. And I respect --
Earl Warren: Do your -- do your clients' contempt this interferes with their religious freedom, their particularly religious freedom?
Harry Silbert: No, sir.
Earl Warren: Do they observe any other day of --
Harry Silbert: In all probability, my clients observe Sunday. There might have been a Seventh Day Adventist, I don't know, who might have been observed Saturday. But on --
William O. Douglas: But you -- you do raise at First Amendment question?
Harry Silbert: We do. We preserve that in our original trial and the brief and before this Court. We say that it is immaterial whether it affects upon my -- my clients personally. We say that the book of the law is unconstitutional because it would affect anyone who would be forced to observe.
Earl Warren: But if I'm -- if I'm Christian and they have their day rest on -- on Sunday can I -- can I raise the question of interfering with my religious freedom?
Harry Silbert: We wouldn't have necessity inter -- interfere with your religious freedom sir.
Earl Warren: I beg your pardon.
Harry Silbert: We would not -- if my view were adopted, it would not have necessity interfere with your religious freedom.
Earl Warren: Well, I thought you'd say it here -- that you didn't know that didn't make any difference but their religion was they could rest are just the same.
Harry Silbert: That's correct. Whether the law --
Earl Warren: Would that be different from my situation?
Harry Silbert: Well in this respect, that if the law be validate or in them, it would be determined by this Court as to whether it wouldn't interfere with one's religious freedom. In other words, if Sunday is a universal or common day under the valid exercise of the police power or as I return under the invalid exercise of the police power because of its interference with one's religious belief, I think this Court ought to strike it down. We have no ultimate law in Maryland. We have no exception for Sabbatarian observe -- observer. We have no exception if you made Saturday, even if the Court of Appeals make Saturday. I mean rather Legislature said Saturday would be and often the date, what would happen to the (Inaudible) on Friday or the Buddhist or one who would observed any other day? I feel that the same consideration given to one irrespective of numbers must be given to all.
Earl Warren: Or one which -- who would -- would not take any day off. The man wants --
Harry Silbert: I think I --
Earl Warren: The man wants to work seven days a week, you'd say -- you'd say he could still raise the question of religious freedom?
Harry Silbert: I believe that would be his right sir. I believe that the man who -- I believe we have a right under the police power to say that no man shall work seven days. But to designate a common of rest would be basing on one's religious rights.
Felix Frankfurter: Your case, is it fair to put -- say that your case could (Inaudible) your clients are entitled to complain that they are right on topic because of embarrassment they come to people who have religious groups.
Harry Silbert: I wouldn't put it as boldly.
William O. Douglas: I thought you -- I thought your point under the First Amendment was that you cannot be compelled to refrain from doing something because of a religious group of somebody else, because of a religious --
Harry Silbert: That's correct.
William O. Douglas: -- man or a religious policy or a religious --
Harry Silbert: That's -- that's correct.
William O. Douglas: -- legislation.
Harry Silbert: That we cannot be compelled to refrain from our acts because it would of necessity and appear with a dominant Christian religion as in the case of the Sunday law.
Felix Frankfurter: But your relation to the religious issue is that somebody else is going to be fired, so the Government is that you have less (Inaudible)
Harry Silbert: I -- I wouldn't put my case in those words, sir. I put my case in these words that our approach to these lawyers that we're out of pocket because of the arbitrary and unreasonable classification of the laws with respect to the sale of certain merchandize with certain members of the retail community in Anne Arundel County can engage in and others cannot in the same thing.
Felix Frankfurter: That's right.
Earl Warren: Well that isn't the religious (Voice Overlap) --
Harry Silbert: No. If I'm coming back, that's the first on.
William O. Douglas: That's equal protection.
Harry Silbert: Right. As to the second, we avail ourselves of the privilege of asserting the invasion upon religious rights even though they do not affect my clients.
Felix Frankfurter: But -- but you have to come into court on an interest that the interest is that you have a right to prophet by the other fellow by respect for somebody else's religious group. I don't see -- there's nothing desirable about that.
Harry Silbert: No, I don't -- I don't -- I didn't mean to convey the impression that anything was dishonorable with reference to that.
William O. Douglas: Well, it might be prophets, it might be riding a bicycle, it might be pleasure.
Harry Silbert: Well, according to -- according to our law, under Section 492 recreation is band unless specifically exempted. We have no right to recreation.
Hugo L. Black: May I ask you which particular statute is involved in this issue. You have about seven on them side (Voice Overlap) --
Harry Silbert: That's correct.
Hugo L. Black: -- which was involved in this case.
Harry Silbert: The State contends that 521 is involved, 521 of Article 27 which is on page 25 of our jurisdictional statement in the second part.
Hugo L. Black: How did the case start?
Harry Silbert: These people were arrested on a Sunday for selling the items --
Hugo L. Black: It was an indictment or --
Harry Silbert: Went to know -- went to the magistrate's court, jury trial prayed --
Hugo L. Black: What was the charge (Voice Overlap) --
Harry Silbert: The charge of violating -- violating Section 521 of Article 27.
Hugo L. Black: 521.
Harry Silbert: And we contend that 521 of Article 27 must be read in conjunction with Section 509 of Article 27.
Hugo L. Black: Why?
Harry Silbert: Because from that overall statute -- Section which covers the entire state, 509 -- 509 applying only to Anne Arundel County was carved out. In other words, 521 --
Hugo L. Black: 520 -- 521 seems to be sufficient on its face.
Harry Silbert: Well 521 says --
Hugo L. Black: (Inaudible)
Harry Silbert: No. It -- it's a section of the criminal statutes of Maryland. It says Article 27 Section 521.
Hugo L. Black: That's 521 and the objection has to be applied.
Harry Silbert: Our objection is that --
Hugo L. Black: The 521.
Harry Silbert: As this 521?
Hugo L. Black: Yes.
Harry Silbert: That even there, the classification of selling tobacco is for example on Sunday is compared with other items which are prohibited would be unreasonable in arbitrary. However, 509 --
Hugo L. Black: You want to object on selling ice cream on Sunday.
Harry Silbert: I believe that -- I believe that that could be well argued sir. I think that could be well argued. I don't think it would contribute to a universal day of rest if anything adopting the argument of my -- the previous counsel that the acceptance which have been carved out of the overall section tend to make it not a day of rest but a day of work. And that 521 cannot be read alone because 509 applies only to the country we're in, and 521 statewide which must give way to 509.
Hugo L. Black: What was the sale may give?
Harry Silbert: That sale was -- it's loose-leaf notebook, staple and staplers, and a toy submarine, for which the defendants were found $5 in cost.
Potter Stewart: Has -- has your Court in Maryland held that the -- that Section 509 refers not to -- not to items which happen to be sold at the beach but items which of a kind that are sold at the beach. So that -- I understood there was some -- there was some argument that the toy submarine, for example, might -- might not have been a violation of 521 because it's the kind of an article that would or could be sold at the beach or would be sold.
Harry Silbert: Well, Judge -- Judge Mickelson who tried the case in the lower court said that all of the items in his opinion, all of the items, a loose-leaf notebook, the can of wax, the stapler and the toy submarine would be properly sold at the beach, so that they would come within this exception if they were sold within -- at the beach in the County of -- in Anne Arundel County.
Potter Stewart: Well, my question is to this, it has to the meaning of Section 509.
Harry Silbert: Right.
Potter Stewart: Does this mean that items that actually are sold at a beach are exempt from the provisions of 521 (Voice Overlap) --
Harry Silbert: That's correct.
Potter Stewart: -- other laws or does it mean that items of a kind that are usually sold at the beach are exempt from the provisions of 521 wherever in fact they maybe sold?
Harry Silbert: Well I think the --
Potter Stewart: Is there any holding of by your Maryland court?
Harry Silbert: I don't think that there has been a judicial review. It was passed somewhere in 1951 and -- 1951 or 1941 rather. I don't think it's been brought up but the (Voice Overlap) --
Potter Stewart: There's no construction of the statute by your language.
Harry Silbert: The language -- the statute language of the statue is very clear. It says anything sold incidental to the operation or customarily sold at a beach.
Potter Stewart: I think you've answered my question that the Maryland courts have not construed it.
Harry Silbert: I haven't had any case on the construction of this. Thank you sir.
Earl Warren: Mr. Jones.
John M. Jones, Jr.: Mr. Chief Justice, may it please the Court. I had hoped to address myself primarily to the arguments -- constitutional arguments which I considered to have been raised by this appeal. However, I find it necessary at this point to restate the law of Maryland and the facts of this case. I say first of all, that the Sunday sales law with which we are dealing which is Section 521 of Article 27 of the Maryland Code has its origins much for the fact that my brother stated. It's not 1723. It goes back into the 1600s. That's important for several reasons. The first Sunday sales law goes back to 1674 and it forbad two things. It forbad the sale of liquor on Sunday and it forbad gambling on Sunday. Now, that I think is very important because we will find that the Sunday sales laws in Anne Arundel County today permit the sale of beer, wine and liquor. They permit gambling on Sunday. They permit one arm bandits. They permit the so-called slot machines of other descriptions. They permit the sale of tobacco, cigars and cigarettes. They permit dancing saloons which is a quaint phrase that still used. They permit various types of recreation of all sorts which I'll take up in a moment. Now, those are basic Sunday laws and the way they come about was simply this. There is a broad base Sunday law in effect in Maryland which is Section 492. Now, that Sunday law says, "There shall be no work or labor." It does use the term "Lord's Day" in that Section. It goes back to the language of the ancient colonial days for that matter. But that's not the Section with which we are dealing. That's the one that says, "No work or labor". The Section with which we are dealing is Section 521 which makes no reference to the Lord's Day. It merely says that on Sunday, certain items cannot be sold and it exempts from the items or rather permits certain items to be sold which are the basic necessities, the type of thing that the housewife may run out off over the weekend such as bread, milk, fruits and also certain items for recreational purposes. Now, Section 509 is a specific exception. In answer to Mr. Justice Stewart's question, Section 509 is a specific exception applicable in Anne Arundel County. There are other sections dealing with other counties and under the home rule amendment, certain cities have the right by ordinance to create additional exceptions. 509 exempts from the general statute the one that prohibit sale except for certain items, it exempts or adds to those items which maybe sold if you will the items which we are dealing with here, namely, souvenirs, novelties, and accessories essential to or customarily sold at beaches, bathing beaches, dancing saloons and that type of thing. Other laws permit the sale of liquor on Sunday and other laws still permit gambling on Sunday in Anne Arundel County.
Potter Stewart: Not to me, that exemption in -- in 509 is not entirely clear --
John M. Jones, Jr.: No, sir.
Potter Stewart: -- whether that means items of a kind that are normally sold at the beach are exempt from the provisions of this in Anne Arundel County exempt wherever they sold or must they actually be and in fact they're sold at a beach. That's --
John M. Jones, Jr.: Yes Your Honor, and that's why I like to restate the facts brief -- briefly and adjust myself to that question. You asked if there had ever been any judicial construction. In this particular case, the Court recited the arguments which my brother is making here today and pointed out that it was not necessary to determine whether it apply only at the beach or whether it apply generally. The State took the position and it apply generally I might say. But we said these particular items are not items sold at a beach.
Potter Stewart: A toy submarine might be.
John M. Jones, Jr.: Well, that we said we admitted was a debatable one and it's a question of fact. Is it or is it not? We didn't think it was so clear the judge could say as a matter of law that it was not. We thought it was a question for the trier of fact, the trier of fact found against it. They found that it was an item which was not customarily sold at a bathing beach. But when we come to a can of simonize, which is one of the items here, we come to a stapler and staples and when we come to loose-leaf binders, we say that those items are not items customarily sold at the beach. If at the bottom of the beach it would have been illegal, we don't say that you can buy things at the beach that you can buy elsewhere.
Earl Warren: We'll recess now.
John M. Jones, Jr.: Pardon me, sir.
Earl Warren: Mr. --